Tmm ATTORNEYI                         GENERAL
                                                 OF      TEXAS
                                             AUBTIN.     Tmx~s      787ll
  JOHN    I,.     BILL
*-m             o-AI.

                                                        May 13, 1975


         The Honorable Hank                  Anderson                  Opinion No. ‘H,- 604
         County Attorney
         Wichita County                                                 Re: Whether a commissioners
         Wichita Falls,  Texas               76301                      court may contract with the
                                                                        County and District Retirement
         Dear Mr.           Anderson:                                  3ystem.

                 You have asked         if

                         [f]or the purpose of achieving amortiratiorrof        the
                         county’s liability for prior service,       . . . [may the]
                         County Commissioners          . . . contract with the
                         Board of Trustees       of the Texas County .and District
                         Retirement     System for the annual payment of a
                         specific sum of [tax] money which could be credited
                         to prior service and which would enable the county
                         to fulfill total liability for prior service credited by
                         the year 1992.

              The Texas          County and District Retirement    System        is established   by
         article 6228g.          V. T. C. S. Section 4(2)(d) provides:

                              Each participating    subdivision   shall make payment
                         of Prior Service Contributions       to the Subdivision Prior
                         Service Accumulation       Fund of the System each month
                         of an amount equal to a per cent of the current-service
                         earnings during such month of the members            of the
                         System’employed      by such participating     subdivision which
                         per cent shall be the difference      between the normal can-
                         tribution rate, as above determined,        and the subdivision
                         benefit contribution    rate as determined     pursuant to para-
                         graph (a) of subsection     1 of this section.




                                                        p.   2680
The Honorable    Hank Anderson,   page 2       (H-604)




    Without fully exploring the computations   involved,   we note that this
section,  in conjunction with other provisions  of article 6228g,   establishes
the method for determination    of the amounts to be paid for various retire-
ment purposes.     These amounts are determined from the current service
earnings in each particular   month.   Section 4(2)(d) establishes  the method
for determining the amount to be contributed to provide retirement       benefits
for service rendered prior to the effective date of article 6228g.      Your
question arises from the desire of a county to forego this method of deter-
mination and to contract with the Board for the annual payment of a specific
SUl-ZL


     The recently enacted article 16. section 67 of the Texas Constitution
empowers the Legislature    to provide a statewide system of benefits for the
officers and employees   of counties and also provides that current statutes
shall remain in effect.  Thus, the Texas County and District Retirement
System is to be operated as provided by statute.

    The terms of article 6228g are mandatory;       there is no contemplation
of alternate methods.   A method provided by statute is generally      read to
exclude other methods.    Foster v. City of Waco,      255 S.W. 1104 (Tex.
Sup. 1923); Weaver                  268 S.W. 133 (Tex.Sup.     1924). We there-
fore construe article 6228g,   section 4(2)(d),  to be the mandatory and exclusive
means by which tax monies may be contributed to the prior service sector of
the Texas County and District Retirement      System.    -See Attorney General
Opinion V-508 (1948).

    We express no opinion concerning    such a contract when the subdivision
wishes to contribute money other than tax money and such contribution is
additional to that required by article 6228g.  See art. 6228g, sec. 5(7), (entitled
Endowment Fund).

                              SUMMARY

             Article 6228g.  section 4(2)(d) is the mandatory and
         exclusive means by which a subdivision may contribute
         tax monies to a retirement     system, in order to satisfy
         its prior service obligations.




                                          Attorney   General   of Texas


                                   p.   2681
The Honorable   Hank Anderson,     page 3        (H-604)




APPROVED:




DAVID M.    KENDALL,    First    Assistant
                           I




Opinion Committee




                                     p,   2682